Title: John Thomas to the Commissioners to Canada, 7 May 1776
From: Thomas, John
To: Commissioners to Canada


  
    Head-Quarters, Point Deschambault, May 7, 1776.
    Gentlemen:
Immediately on my arrival at the camp before Quebeck, which was on the 1st instant, I examined into the state of the Army, and found, by the returns, there were one thousand nine hundred men, only one thousand of whom were fit for duty, including officers; the rest were invalids, chiefly with the small-pox. Three hundred of those effective were soldiers whose inlistments expired the 15th ultimo, many of whom refused duty, and all were very importunate to return home. There were several posts to be supported with this small number, at such distances from each other that not more than three hundred men could be rallied to the relief of any one, should it be attacked by the whole force of the enemy, by means of rivers and other obstructions. In all our magazines there were but about one hundred and fifty pounds of powder, and six days provisions. The French inhabitants were much disaffected, so that supplies of any kind were obtained with great difficulty from them.
Considering these and many other disagreeable circumstances, I thought it expedient to call a council of war; and the council, consisting of Brigadier-General Wooster and all the Field Officers in camp, after mature deliberation, were unanimously of opinion, that as, upon the first arrival of any reinforcement to the enemy, all communication by the river would inevitably be cut off by their armed vessels, it was absolutely necessary, for the safety of the invalids, immediately to remove them in batteaus to the Three Rivers; and to collect the artillery and other stores, in order to remove them and the Army farther up the river, as soon as it could conveniently be done, for the purpose of securing some important posts, where there would be a prospect of resisting with success. This was on the 5th instant, and in the evening of the same day I received certain intelligence of fifteen ships being forty leagues below Quebeck, making up the river. Early next morning five of them appeared in sight, and the wind and tide being favourable, they soon arrived before the city. We were employed at this time in carrying the sick, artillery, &c., on board the batteaus; the enemy, in landing their troops, and, as the event shows, in preparing to make a sally. Our movements were retarded by the change the arrival of these vessels had produced in the dispositions of the inhabitants; for they would neither furnish us with teams nor in any way afford us assistance, but kept themselves concealed.
About one o’clock a considerable body of the enemy attacked our sentinels and main-guard, in consequence of which I instantly ordered the troops under arms, and detached a party to support the main-guard, which was now coming off in good order. By the best judgment I could make, the enemy were one thousand strong, formed into two divisions, in columns six deep, supported with a train of six pieces of cannon. The most that we could collect at this time on the plains to oppose them did not exceed one-quarter of that number, with only one field-piece.
This being our situation, by advice of the Field Officers present I gave orders for the Army to march up the river to this place, where the greater part came up this day. On my arrival I without delay called a council of war; a copy of the determinations of which I have enclosed, as I have of that held in camp before Quebeck. The result of this council is, as you will see, to advance still farther up the river, and is founded on many reasons, some of which I will suggest: The ships of war were hastening forward with all possible despatch, and had already got up as far as Jacques Cartier; we had no cannon to prevent their passing the falls of Richelieu; and if cannon could have been procured, we had no ball, and not more provision than would subsist the Army for two or three days. We should therefore be under the same disadvantages at Point Deschambault as before Quebeck. They could run above us with their men-of-war and cutters, intercept all our resources, and oblige us to decamp. I am, very respectfully, your most obedient, humble servant,
John Thomas
To the Honourable Committee of Congress.
